DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-18 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of evaluating the quality of a 
medical image. The closest prior art of record such as Honsinger et al. ‘626 teaches a method for steganographic encoding data into an image data which encoded data is related to image processing functions that may be used to process.  However, The prior art of record fails to teach or suggest by a single reference or combination of references  a method (apparatus or computer program)  for decompression of image data without information loss, determining an input noise model and corresponding parameters adapted to reflect noise created by a source image sensor used to capture said image data, removing, with negligible information loss, noise from the acquired image data by use of said input noise model, such as to produce noise-reduced image data ; and acquiring parameters of a target noise model used for generating the pseudo-noise by: determining said target noise model and corresponding parameters adapted to reflect noise created by a real or ideal target image sensor, generating pseudo-noise according to said target noise model, and adding the generated pseudo-noise in steganographic manner to said noise- reduced image data such as to produce pseudo-noisy image data which is statistically equivalent as compared to image data acquired with said target image sensor; and decompressing the compressed image data produced by said compression step, as recited by the independent claims.


3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
   Levitt (2015/0303953) teqaches a method for communicating data using compression by decreasing information loss.
   Burazerovic et al. (2006/0262846) teaches a method for encoding and decoding enhancement layer data using descriptive model parameters.
    Kagechi (2006/0023793) teaches an image encoding device with an irreversible compression method. 

4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 07, 2022